

117 HR 3928 IH: Informed Electorate Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3928IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Cawthorn (for himself, Mr. Mann, Mr. Owens, and Ms. Salazar) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to reform the American History for Freedom program, and for other purposes.1.Short titleThis Act may be cited as the Informed Electorate Act.2.FindingsCongress finds the following:(1)A growing contingent of ideological extremists seeking to transform our Nation’s understanding of the founding principles of 1787 and what makes our country great are promoting historically inaccurate and morally bankrupt curriculum at elementary and secondary schools.(2)Too many individuals in the United States have their rights of speech, peaceable assembly, and religious practice violated by zealous government officials.(3)Informed and enthusiastic civic engagement signifies and sustains a healthy body politic. (4)There is widespread ignorance of western civilization’s economic systems and historical events that have created unprecedented human prosperity.3.Amendment to American History for Freedom programSection 805 of the Higher Education Act of 1965 (20 U.S.C. 1161e) is amended to read as follows:805.American history for freedom(a)Grants authorizedFrom the amounts appropriated under subsection (f), the Secretary is authorized to award 2-year grants, on a competitive basis, to eligible institutions to establish academic centers or academic programs that—(1)promote and impart knowledge of—(A)traditional American history;(B)the history and achievements of Western civilization; and(C)the importance of civic engagement and the First Amendment to protect and safeguard free society; and(2)such institutions continue to operate and fund after the end of the grant period described in subsection (a).(b)DefinitionsIn this section:(1)Eligible institutionThe term eligible institution means an institution of higher education as defined in section 101.(2)Free institutionThe term free institution means an institution that emerged out of Western civilization, such as democracy, constitutional government, individual rights, market economics, religious freedom and religious tolerance, meritocracy, and freedom of thought and inquiry.(3)Traditional American historyThe term traditional American history means—(A)the significant constitutional, political, intellectual, economic, and foreign policy trends and issues that have shaped the course of American history; and (B)the key episodes, turning points, and leading figures involved in the constitutional, political, intellectual, diplomatic, and economic history of the United States, including the signing of the Declaration of Independence, the Constitutional Convention of 1787, the Bill of Rights, the Emancipation Proclamation, the 13th Amendment to the Constitution, the 14th Amendment to the Constitution, and the Civil Rights Act of 1964. (c)Application(1)In generalEach eligible institution that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.(2)ContentsEach application submitted under paragraph (1) shall include a description of—(A)how funds made available under this section will be used for the activities set forth under subsection (e), including how such activities will increase knowledge with respect to traditional American history, free institutions, the First Amendment to the Constitution, or Western civilization and how the funds will increase civic engagement;(B)how the eligible institution will ensure that information about the activities funded under this section is widely disseminated pursuant to subsection (e)(1)(B);(C)any activities to be undertaken pursuant to subsection (e)(2)(A), including identification of entities intended to participate;(D)how funds made available under this section shall be used to supplement and not supplant non-Federal funds available for the activities described in subsection (e); and(E)such fiscal controls and accounting procedures as may be necessary to ensure proper disbursement of and accounting for funding made available to the eligible institution under this section.(d)Award basisIn awarding grants under this section, the Secretary shall take into consideration the capability of the eligible institution to—(1)increase access to quality programming that expands knowledge of traditional American history, free institutions, or Western civilization;(2)involve personnel with strong expertise in traditional American history, free institutions, or Western civilization; and(3)sustain the activities funded under this section after the grant has expired.(e)Use of funds(1)Required use of fundsFunds provided under this section shall be used to—(A)establish or strengthen academic programs or centers focused on traditional American history, free institutions, or Western civilization, which may include —(i)design and implementation of programs of study, courses, lecture series, seminars, and symposia; (ii)development, publication, and dissemination of instructional materials; (iii)research; (iv)support for faculty teaching in undergraduate and, if applicable, graduate programs; (v)support for graduate and postgraduate fellowships, if applicable; or (vi)teacher preparation initiatives that stress content mastery regarding traditional American history, free institutions, or Western civilization; and (B)conduct outreach activities to ensure that information about the activities funded under this section is widely disseminated—(i)to undergraduate students (including students enrolled in teacher education programs, if applicable); (ii)to graduate students (including students enrolled in teacher education programs, if applicable); (iii)to faculty; (iv)to local educational agencies; and (v)within the local community and the general public.(2)Allowable use of fundsFunds provided under this section may be used to support—(A)collaboration with entities such as—(i)local educational agencies, for the purpose of providing elementary and secondary school teachers an opportunity to enhance their knowledge of traditional American history, free institutions, or Western civilization; and (ii)nonprofit organizations whose mission is consistent with the purpose of this section, such as academic organizations, museums, and libraries, for assistance in carrying out activities described under subsection (a); and (B)other activities that meet the purposes of this section.(3)Prohibited use of fundsFunds provided under this section may not be used for the purpose of promoting, endorsing, teaching, or distributing material related to the 1619 Project or Critical Race Theory.(f)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $25,000,000 for each of fiscal years 2022 through 2027..